Citation Nr: 1337443	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-01 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for mood disorder associated with residuals of traumatic brain injury (TBI) prior to June 16, 2010, and in excess of 70 percent thereafter. 

2.  Entitlement to a disability rating in excess of 40 percent for residuals of TBI.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1983 to June 1983 and from June 1986 to February 1988.

These matters come before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction currently resides at the RO in Atlanta, Georgia. 

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in June 2013.  The record contains a transcript of that hearing.  Additionally, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2012).  As the Board is remanding these claims, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly submitted evidence before readjudicating the claims.   

During the course of the appeal, in a September 2010 rating decision, the RO awarded the Veteran a 70 percent disability rating for his mood disorder effective June 16, 2010.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.  

Additionally during his June 2013 hearing, the Veteran indicated that although he was previously represented by Disabled American Veterans, he wished to revoke representation, and represent himself.  Therefore, as there has been no withdrawal of this request, and the Veteran has not submitted a new power of attorney for any other organization to serve as his representative, the Board finds that the Veteran's statement is sufficient to revoke his previous power of attorney.  Thus, the Veteran is proceeding pro se in the current appeal.  38 C.F.R. §§ 20.607, 20.608. 
The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Higher evaluations for mood disorder and TBI

During the above-referenced Travel Board hearing in June 2013, the Veteran discussed the severity of his mood disorder and TBI.  He also indicated that he is currently receiving treatment for these disabilities from the American Lake VA hospital in Tacoma, Washington as well as the VA Medical Center in Seattle, Washington.  See the June 2013 Board hearing transcript, page 14 (Virtual VA).  He further stated that he received treatment for migraine headaches at the VA Medical Center in Spokane, Washington.  Id. at page 15.  Although the Veteran submitted some VA treatment records dated through June 2013, it is unclear as to whether all outstanding VA treatment records have been associated with the claims folder.  The most recent VA treatment records obtained by the AOJ that are associated with the claims folder are dated July 2010.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Further, the Veteran testified that he has received treatment for his mood disorder and TBI from Kaiser Permanente through his employer.  See the June 2013 Board hearing transcript, page 17.  Although the Veteran submitted some of these treatment records, it is unclear as to whether all outstanding records from Kaiser Permanente are associated with the claims folder.  As such, all outstanding records should be obtained on remand.  

The Veteran was most recently afforded a VA examination for his mood disorder in April 2009 and was most recently afforded a VA examination for his TBI in June 2009.  As indicated above, at the June 2013 Board hearing, the Veteran discussed his mood disorder and TBI symptomatology.  Specifically, he testified that he experiences memory loss, increased levels of stress, avoids being around other people, difficulty concentrating, speech and communication problems, increased irritability, and difficulty organizing his thoughts.  See the June 2013 Board hearing transcript, pgs. 5-13, 18-20.  

Based on the length of time that has elapsed since the April and June 2009 VA examinations, as well as the Veteran's credible testimony indicating a worsening of his mood disorder and TBI symptomatology, the Board finds that contemporaneous VA examinations are warranted to ascertain the current severity of his mood disorder and TBI.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].

TDIU

At the June 2013 Board hearing, the Veteran discussed the effect of his mood disorder and TBI on his employability.  Specifically, he testified that prior to his current employment, he had not held a job for more than 6 to 8 months because he was fired from those jobs.  Moreover, at his current employment, he reported increased levels of stress and irritability as well as difficulty concentrating and memory loss.  He also stated that he misses many days of work due to his mood disorder and TBI symptomatology.  See the June 2013 Board hearing transcript, page 16.  The Board therefore finds that the issue of a total disability rating for compensation based on individual unemployability (TDIU) has arguably been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Accordingly, the matter should be remanded to the RO for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Take appropriate steps to contact the Veteran and 
obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are medical records from Kaiser Permanente.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claims.  The Veteran must then be given an opportunity to respond.  

3. Request treatment records from the American Lake VA hospital in Tacoma, Washington; the VA Medical Center in Seattle Washington; and the VA Medical Center in Spokane Washington pertaining to the Veteran's mood disorder and TBI that are not currently associated with his claims folder.  All attempts to secure this evidence must be documented in the claims folder.

4. Thereafter, schedule the Veteran for appropriate VA examination(s) to evaluate his TBI and his mood disorder.  The claims folder must be reviewed 
in conjunction with the examination(s).  

The examiner(s) must clearly identify all current signs, 
symptoms, and manifestations of both mood disorder and TBI and, to the greatest extent possible, differentiate 
between those associated with each.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5. Schedule the Veteran for an appropriate VA examination to determine whether his service-connected disabilities prevent him from securing and following substantially gainful occupation.

All indicated tests and studies are to be performed. Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

6. Review the claims file to ensure that all of the foregoing 
requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


